Order entered March 12, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00088-CR
                              No. 05-20-00089-CR
                              No. 05-20-00090-CR
                              No. 05-20-00091-CR
                              No. 05-20-00092-CR
                              No. 05-20-00093-CR

                     JOSHUA JEFF BARRIER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                   Trial Court Cause No. 070006 Cts. 1-6

                                    ORDER

      Before the Court are Rick Dunn’s March 10, 2020 motions to withdraw as

counsel for appellant. We GRANT the motions and DIRECT the Clerk to remove

Rick Dunn as appellant’s counsel of record.
      We ORDER the trial court to appoint new counsel to represent appellant in

these appeals. We ORDER the trial court to transmit a supplemental clerk=s

record containing the order appointing new counsel to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable James

P. Fallon, Presiding Judge, 15th Judicial District Court; to Rick Dunn; and to the

Grayson County District Attorney’s Office.

      We ABATE these appeals to allow the trial court to comply with this order.

We will reinstate the appeals when we receive the order appointing new counsel.




                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE